604 So.2d 1383 (1992)
STATE of Louisiana, Appellee,
v.
Keith A. BUSH, Appellant.
No. 24270-KA.
Court of Appeal of Louisiana, Second Circuit.
September 23, 1992.
Indigent Defender Office by Stanley B. McDonald, for appellant.
Richard P. Ieyoub, Atty. Gen., Paul J. Carmouche, Dist. Atty., Ted Cox, Asst. Dist. Atty., for appellee.
Before NORRIS, LINDSAY and STEWART, JJ.
STEWART, Judge.
Defendant, Keith A. Bush, was charged by bill of information with distribution of cocaine, a violation of LSA-R.S. 40:967(A)(1). After a trial by jury, Bush was convicted as charged and sentenced, on February 20, 1992, to eight years at hard labor. He now appeals, claiming only that the sentence imposed is excessive. This claim is not properly before the court because Bush has failed to comply with LSA-C.Cr.P. Art. 881.1. Finding no error patent, we affirm.

FACTS
On August 9, 1991, two undercover police officers were dispatched to West 67th *1384 Street in Shreveport, pursuant to a series of complaints regarding drug trafficking in the area. After arriving at the scene, one of the undercover officers purchased two pieces of crack cocaine from Bush for $20. Bush was arrested shortly thereafter, and charged with distribution of cocaine.

DISCUSSION
LSA-C.Cr.P. Art. 881.1, which was in effect at the time of Bush's sentencing, requires a defendant to file a motion to reconsider sentence within 30 days following the imposition of sentence or within such longer period as the trial court may set at sentencing. The record shows no such motion was filed. Failure to file this motion precludes the defendant from raising an objection to the sentence or from urging any ground not raised in the motion on appeal or review, Art. 881.1(D). Accordingly, the assignment is not properly before this court and is not considered.

CONCLUSION
We have examined the record for error patent and found none. Defendant's conviction and sentence are affirmed.
AFFIRMED.